Peck, J.
delivered the opinion of the court.
The question raised upon the charge of the court is, whether this undertaking on the part of Randle was binding in law. This was clearly a binding promise, founded on a valid consideration. In promises the extent of benefit is not to be considered in settling the question, whether binding or not. Here the promise was for the benefit of both. It induced the discharge of the property unincumbered by the levy, left it in the hands of the promisor, and was therefore a benefit to him; not to en*510force the promise would be an injury to the plaintiffs. A promise is binding when a benefit results to both, or is a benefit to him who makes it, or works an injury to him to whom it is made.
Judgment affirmed.